Opinion by
Mr. Justice Roberts,
Shaw Electric Co., appellee, filed a complaint seeking injunctive relief restraining appellant-union from ■picketing its job sites and place of business and an- order requiring appellant to conform to its collective bargaining contract. It also sought compensation for damages which have accrued, and will continue to accrue, by means of the. alleged illegal contract termination and alleged illegal acts thereafter. Appellant filed preliminary objections contesting the jurisdiction of the court below. The objections were dismissed and this appeal questions the correctness of that dismissal.
I
Appellant, relying upon San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236, 79 S. Ct. 773 (1959), *3contends that the case is within the exclusive jurisdiction of the National Labor Relations Board. There are, however, well recognized exceptions to the general rule established in Garmon, a rnle which requires state conrts to defer to the jurisdiction of the Board whenever the activity involved is arguably subject to Sections 71 or 82 of the National Labor Relations Act, as amended. One significant exception was upheld in Local 174, Teamsters Union v. Lucas Flour Co., 369 U.S. 95, 82 S. Ct. 571 (1962), which sustained state court jurisdiction in a suit for violation of a collective bargaining contract on the ground that the preemptive doctrine expressed in Garmon is irrelevant in such a case.3
Appellant acknowledges this exception but contends that the present case is not a suit for breach of a contract. Onr reading of the record, however, leads us to agree with the court below which concluded that the complaint alleges that appellant has unjustifiably refused to abide by its contract.
The facts alleged in the complaint may be summarized as follows. Appellee is an electrical contractor and appellant is a union whose members are electrical workers. At all relevant times, there existed a contract between the parties which is attached to the complaint.4 Various allegations of the complaint indicate that the contract continues to exist and that plain*4tiff suffered, and continues to suffer, damages as a result of appellant’s continuing breach. Appellant-union is obliged by the contract to supply the contractor with unionized electrical workers. On August 9, 1961, as a consequence of the re-employment in 1957 of a returning veteran, appellant terminated its agreement with the appellee.5 The contract provides: “This Agreement shall . . . continue in effect from year to year . . . from September 1, to September 1 of each year, unless changed or terminated in the way later provided herein. . . . Either party desiring to change or terminate this Agreement must notify the other in writing at least sixty (60) days prior to September 1st of any year. Whenever notice is given for changes, the nature of the changes desired must be specified in the notice, and until a satisfactory conclusion is reached, in the matter of such changes, the original provision shall remain in full force and effect.” Furthermore, the contract states that “in the event that any part or parts of this Agreement are found by proper authority to be in conflict with any mandatory State or Federal law or regulation, then such part or parts of the Agreement shall be modified to the extent of compliance with the applicable State or Federal law or regulation.” The contract also sets up ma*5chinery hy which a “Labor-Management Committee” is to decide “all disagreements, or claims, of violation of this Agreement . . . which cannot be adjusted between the duly authorized representatives of the Union and the Employer .... Where possible there shall be no lockout, or removal of men by the Union prior to a decision by the Committee.” The contract further provides for reference of cases where the committee is unable to render a decision by majority vote to the Council on Industrial Relations for the Electrical Construction Industry of the United States and Canada, whose decision shall be final and binding on all parties.
The complaint further alleges that subsequent to the unlawful termination of the contract by appellant on August 9, 1961, appellant caused its members to picket jobs which appellee had undertaken so as to cause appellee to lose work in which it was engaged. Appellee’s efforts to be “reinstated” with appellant proved futile. As a result of appellant’s conduct, appellee has been unable to bid for or obtain work requiring unionized help and has suffered irreparable harm and great damage. From August 9,1961, to the date of the complaint, financial damages in excess of |100,000 have been incurred and future damages will continue to be incurred by reason of appellant’s actions.6
We hold that the allegations constitute a suit for violation of a collective bargaining contract, a suit to *6which the preemptive doctrine expressed in Garmon does not apply. The circumstances of the ex parte termination of the contract and the other acts of appellant, when viewed in the light of contractual provisions such as those requiring arbitration, a notice period for termination, and compliance with state and federal laws or regulations, raise issues of contractual violations. Because the case is before us merely on appeal after preliminary objections, we, of course, express no opinion as to whether appellee could make out a case warranting either injunctive relief or damages. The question whether appellant has violated contractual obligations justifying such relief would, in the first instance, be the subject of factual and legal determinations by the court below after evidence is received and argument heard.
II
Appellant argues that even if the preemptive doctrine of Garmon is irrelevant in the present case, the court below lacks jurisdiction to entertain a complaint in equity seeking the type of injunctive relief requested by appellee. It is clear that state court jurisdiction lies to order a breaching party to follow procedures contained in a collective bargaining agreement, see Carey v. Westinghouse Elec. Corp., 375 U.S. 261, 84 S. Ct. 401 (1964), and that state courts may award resultant damages flowing from breach of contract. E.g., Local 174 Teamsters Union v. Lucas Flour Co., supra. We are thus faced with the precise issue of whether, in addition to ordering arbitration and granting damages, a state court may grant injunctive relief which enjoins activities precluded by the collective bargaining agreement.7
*7It is now clear that substantive principles of federal labor law8 are applicable in both federal and state courts suits brought under §3019 of the Labor Management Relations Act of 1947. Local 174, Teamsters Union v. Lucas Flour Co., supra. Appellant contends that since Sinclair Ref. Co. v. Atkinson, 370 U.S. 195, 82 S. Ct. 1328 (1962), holds that the anti-injunction provisions of the Norris-LaGuardia Act10 apply to federal courts in §301 suits, that such provisions must be held applicable under the Lucas principle to suits brought in state eourts as well. However, we are persuaded that the rationale underlying the holding in Sinclair is inconsistent with appellant’s view.
In Sinclair, an employer sought, in a United States district court, to enjoin a union from violating a no-strike agreement. After examining the language and history of §301, the Supreme Court of the United States concluded that Congress did not intend to partially repeal the Norris-LaGuardia Act and held that the district court was correct in dismissing that count of the complaint which sought federal injunctive relief expressly prohibited by that Act. Nothing in Sinclair *8remotely suggests that Congress intended to amend the Norris-LaGuardia Act so as to extend its anti-injunction limitations to state courts.11 Indeed, the majority opinion in Sinclair indicated at several points that Congress deliberately chose not to modify or alter the anti-injunction provisions of the Norris-LaGuardia Act. For example, the majority said: “The unequivocal statements in the House Conference Report and by Senator Taft on the floor of the Senate could only have been accepted by the Congressmen and Senators who read or heard them as assurances that they could vote in favor of §301 without altering, reducing or impairing in any manner the anti-injunction provisions of the Norris-LaGuardia Act.” 370 at 209, 82 S. Ct. at 1336. At another point, the majority concluded: “Nor can we agree with the argument made in this Court that the decision in Lincoln Mills,12 as implemented by . . . subsequent decisions . . ., requires us to reconsider and overrule the act of Congress in refusing to repeal or modify the controlling commands of the Norris-LaGuardia Act.” 370 at 213, 82 S. Ct. at 1338.
*9The Supreme Court, in summarizing the history of §301 in Sinclair, pointed out that, as finally enacted, §301 was the product of a conference between committees of the House and Senate selected to resolve differences between conflicting provisions of their respective bills. Prior to the conference, the House bill expressly made the Norris-LaGuardia Act’s anti-injunction provisions inapplicable to §301 suits. The Senate bill contained no such provision, but instead made the breach of a collective agreement an unfair labor practice which could be enjoined by the National Labor Eelations Board. These changes never became law since the conferees agreed “that suits for breach of such agreements should remain wholly private and ‘be left to the usual processes of the law’ and that, in view of the fact that these suits would be at the instance of private parties rather than at the instance of the Labor Board, no change in the existing anti-injunction provisions of the Norris-LaGuardia Act should be made.” (Footnote omitted.) 370 U.S. at 207, 82 S. Ct. at 1335.
We cannot ignore this congressional intention to leave the existing anti-injunction provisions of the Act unchanged; nor can we ignore the congressional mandate to leave such suits to the usual processes of law, which must, of course, include state procedures permitting private parties to obtain injunctive relief.
The opinion in Charles Dowd Bow Co. v. Courtney, 368 U.S. 502, 82 S. Ct. 519 (1962), reinforces our conclusion that Congress did not intend to limit the jurisdiction of state courts by passage of §301.13 The Su*10preme Court recognized that Congress was completely familiar with the laws of the various states as well as the availability of relief, the alternate means of recovery, and the scope of remedies with respect to suits involving bargaining contracts. The Court noted that the “clear implication of the entire record of the congressional debates in both 1946 and 1947 is that the purpose of conferring jurisdiction upon the federal district courts was not to displace, but to supplement, the thoroughly considered jurisdiction of the courts of the various States over contracts made by labor organizations.”14 Id. at 511, 82 S. Ct. at 525.
Nor do the policies underlying the Supreme Court’s decision in Local 174, Teamsters Union v. Lucas Flour Co., supra, require the anti-injunction restriction of the Norris-LaGuardia Act to be read as a limitation on state proceedings. In holding that §301 mandates the use of substantive principles of federal labor law, the Supreme Court emphasized the importance of uniformity in the interpretation of contractual provisions *11as the rationale for its conclusion.15 However, different meanings with respect to the same contractual terms would not result from the exercise of the historic state judicial power to grant injunctive remedies. Surely, the interpretation of contractual clauses does not hinge on the form of relief to be granted. Furthermore, the inapplicability to state courts of the anti-injunction provisions of the Norris-LaGuardia Act does not conflict with the “mandate of Lincoln Mills,16 requiring issues raised in suits of a kind covered by §301 to be decided according to the precepts of federal labor policy.” 369 U.S. at 103, 82 g. Ct. at 576.
Appellant contends that the Norris-LaGuardia Act is an expression of federal labor policy and as such must be incorporated within and made an integral part of the national labor policy expressed in §301. Even so, it does not follow that the Norris-LaGuardia Act, if woven into the fabric of §301, would express a national labor policy to prohibit the granting of injunctive relief by state courts in the face of the language *12and judicial history of the Act.17 We must agree with the Court of Appeals for the Third Circuit which recently stated: “There is nothing in the language of the Act or its legislative history which can possibly, within The range of judicial inventiveness’, or the process of judicial fashioning, be construed as extending to the jurisdiction of state courts.” American Dredging Co. v. Local 25, Marine Div., Int’l Union of Operating Eng’rs, 338 F. 2d 837, 852 (3d Cir. 1964), cert. denied, 380 U.S. 935, 85 S. Ct. 941 (1965).18
It is true that the Act expresses a congressional policy against injunctions, but only injunctions grant*13ed by federal courts.19 Congressional enactment of §301, without amendment of the Norris-LaGuardia Act, with Congress fully aware of state court remedies, strongly indicates reaffirmance of existing federal labor policies which limit the injunctive jurisdiction of federal courts, but which do not attempt to limit that of state courts.
We recognize that our decision may make our state courts a more attractive forum than federal courts insofar as plaintiffs who seek to enforce collective agreements may be concerned. But this consequence is not, in our view, in any way controlling on the issue to be decided. Nor does this attractiveness entail a subversion or erosion of §301 because we readily acknowledge *14that federal law, where applicable, governs suits of the present type even though- the action is brought in a state court. .
We conclude, therefore, that the injunctive jurisdiction ■ of. the - court, below has. not been precluded.20 .
Ill
Since jurisdiction exists,, this case will be remanded to the court below so that the trial may proceed and *15evidence may be received as to whether the contract is binding upon the parties, as to circumstances of appellant’s unilateral termination of the contract, and as to the various other contractual issues involved.21 Of major importance will be the question of the failure to employ the provisions for resolving disputes, particularly whether or not arbitration should be compelled.22 These issues, of course, must be decided under federal labor law. Local 174, Teamsters Union v. Lucas Flour Co., supra.
In the event that it is determined by the court below at a later state of this proceeding that there is, in fact, no contractual basis upon which it may assert jurisdiction, then the court shall dismiss the suit. And, of course, if it is shown that the contract supports only part of the requested relief, only that relief may be granted.
The order of the court below is affirmed and the case is remanded for further proceedings consistent herewith.
Mr. Justice Musmanno and Mr. Justice Eagen dissent.

 Act of July 5, 1935, c.372, §7, 49 Stat. 452, as amended, 29 U.S.C. §157.


 Act of July 5, 1935, c.372, §8, 49 Stat. 452, as amended, 29 U.S.C. §158.


 In Smith v. Evening News Ass’n, 371 U.S. 195, 83 S. Ct. 267 (1962), state court jurisdiction was upheld in an employee’s action for damages resulting from an alleged violation of a collective bargaining agreement, even though the alleged conduct was conceded to be an unfair labor practice within the Board’s jurisdiction.


 In summarizing these allegations, we have considered the provisions of this contract in conjunction with statements alleged in the paragraphs of the complaint.


 The returning veteran had been an employee of appellee prior to the date that the contract with appellant was executed. When he returned and applied for statutory re-employment rights under the Universal Military Training and Service Act, Act of June 24, 1948, c.625, §9, 62 Stat. 614, as amended, 50 U.S.O. App. §459, appellee requested that the union admit him as a member and allow him to be re-employed. The union denied these requests. The United States Department of Employment, Bureau of Veteran ReEmployment Rights, insisted that the returning veteran be re-employed and the employer was advised by the government and its own counsel that failure to do so would result in serious financial consequences. (See generally, Tilton v. Mo. Pac. R.R., 376 U.S. 169, 84 S. Ct. 595 (1964).) Thus, appellee re-employed the veteran.


 The complaint is ineptly drawn and leaves much to be desired. However, we should not summarily dismiss the complaint and the action when it is so evident from a reading of the complaint and the agreement, attached to and made part of the complaint, that the appellee alleges that the collective bargaining agreement between the parties has been breached and violated by a termination of the agreement in a manner inconsistent with the agreement-provided method of termination and by a failure on appellant’s part to abide by and follow the agreement-provided procedure for the determination of any disagreements between the parties.


 The Supreme Court of the United States has expressly refrained from intimating any view on the question of whether the Norris-LaGuardia Act is applicable in a suit brought in a state court *7for violation of a collective bargaining contract. Charles Dowd Bow Co. v. Courtney, 308 U.S. 502, 514 n.8, 82 S. Ct. 519, 526 n.8 (1962).


 See Textile Workers Union v. Lincoln Mills, 358 U.S. 448, 77 S. Ct. 912 (1957).


 Section 301(a) of the Labor Management Relations Act of 1947, 61 Stat. 156, 29 U.S.C. §185(a), which provides: “Suits for violation of contracts between an employer and a labor organization representing employees in an industry affecting commerce as defined in this chapter, or between any such labor organizations, may be brought in any district court of the United States having Jurisdiction of the parties . . . .”
The section has been expressly held not to preclude, by itself, state court jurisdiction. Charles Dowd Bow Co. v. Courtney, 368 U.S. 502, 82 S. Ct. 519 (1962).


 Act of March 23, 1932, 47 Stat. 70, as amended, 29' U.S.C. §§101-15.


 The highest federal court in this circuit has recently said “that Sinclair did no more than hold that, in an action under §301 (a) of the Labor Management Relations Act, a court of the United States, because of the strictures of §4 of the Norris-LaGuardia Act is without jurisdiction to enjoin a union’s breach of the ‘no-strike’ provisions of its collective bargaining agreement in a case involving or growing out of a labor dispute; that the Norris-LaGuardia Act, enacted as it was under Congress’ constitutionally granted power to regulate the jurisdiction of inferior federal courts, limits only the jurisdiction of such courts; that the Act did not preempt the field with respect to litigation of the type here involved; and Congress cannot constitutionally limit the remedial powers of state courts where it has not preempted the field.” American Dredging Co. v. Local 25, Marine Div., Int’l Union of Operating Eng'rs, 338 F. 2d 837, 855 (3d Cir. 1964), cert. denied, 380 U.S. 935, 85 S. Ct. 941 (1965).


 Textile Workers Union v. Lincoln Mills, supra note 8 (Footnote ours.)


 Beyond the question of congressional intention lies the question of congressional power to preclude, in the absence of preemptive legislation, state court remedies in this area, a question as to which we express no opinion. For an excellent discussion, see McCarroll v. Los Angeles County Dist. Council of Carpenters, 49 Cal. 2d 45, 61-63, 315 P. 2d 322, 331-32 (1957) (Traynor, J.). See *10also American Dredging Co. v. Local 25, Marine Div., Int’l Union of Operating Mng’rs, supra note 11. But see Aaron, “Strikes in Breach of Collective Agreements: Some Unanswered Questions,” 63 Colum. L. Rev. 1027, 1035 (1963).


 The remarks of Senator Ferguson which the Supreme Court cited (368 U.S. at 512, 82 S. Ct. at 525) as the only explicit mention of the question in the debate of 1946 are especially pertinent: “Mk. Ferguson. Mr. President, there is nothing whatever in the now-being-considered amendment which takes away from the State courts all the present rights of the State courts to adjudicate the rights between parties in relation to labor agreements. The amendment merely says that the Federal courts shall have jurisdiction. It does not attempt to take away the jurisdiction of the State courts, and the mere fact that the Senator and I disagree does not change the effect of the amendment. Mr. Murray. But it authorizes the employers to bring suit in the Federal courts, if they so desire. Mr. Ferguson. That is correct. That is all it does. It takes away no jurisdiction of the State courts.” 92 Cong. Rec. 5708.


 “The possibility that individual contract terms might have different meanings under state and federal law would inevitably exert a disruptive influence upon both the negotiation and administration of collective agreements. Because neither party could be certain of the rights which it had obtained or conceded, the process of negotiating an agreement would be made immeasurably more difficult by the necessity of trying to formulate contract provisions in such a way as to contain the same meaning under two or more systems of law which might someday be invoked in enforcing the contract. Once the collective bargain was made, the possibility of conflicting substantive interpretation under competing legal systems would tend to stimulate and prolong disputes as to its interpretation. Indeed, the existence of possibly conflicting legal concepts might substantially impede the parties’ willingness to agree to contract terms providing for final arbitral or judicial resolution of disputes.” [Footnote omitted.] 369 U.S. at 103-04, 82 S. Ct. at 577.


 Supra note 8. (Footnote ours.)


 Section 2 of the Norris-LaGuardia Act states that the Act is concerned with the jurisdiction of the courts of the United States and contains limitations upon jurisdiction of courts of the United States. 47 Stat. 70, 29 U.S.O. §102. The first sentence of the antiinjunctive provision in §4 begins: “No court of the United States shall have jurisdiction to issue any restraining order or temporary or permanent injunction . . . .” (Emphasis supplied.) 47 Stat. 70, 29 U.S.O. §104. Section 13(d) of the Act provides: “The term 'court of the United States’ means any court of the United States whose jurisdiction has been or may be conferred or defined or limited by Act of Congress, including the courts of the District of Columbia.” 47 Stat 73, 29 U.S.O. §113.
There are many cases which indicate that the Norris-LaGuardia Act refers only to courts of the United States. See, e.g., Sinclair Ref. Co. v. Atkinson, 370 U.S. 195, 82 S. Ct. 1328 (1962); Marine Cooks v. Panama S.S. Co., 362 U.S. 365, 80 S. Ct. 779 (1960); Brotherhood of R.R. Trainmen v. Toledo, Peoria & W. R.R., 321 U.S. 50, 58, 63-64, 64 S. Ct. 413, 420 (1944); United States v. Hutcheson, 312 U.S. 219, 231, 61 S. Ct. 463, 466 (1941); Milk Wagon Drivers' Union v. Lake Valley Farm Prods., Inc., 311 U.S. 91, 61 S. Ct. 122 (1940). Frankfurter & Greene, The Labor Injunction, p. 220 (1930) states that the Act “explicitly applies only to the authority of United States courts ‘to issue any restraining order or injunction’. All other remedies in federal courts and all remedies in state courts remain available.”


 This statement is especially significant in light of the fact that the majority and the dissent were squarely at variance on the question of whether state courts were precluded from granting injunctive relief.


 It should be borne in mind that the policy against injunctions is an expression of federal labor policy in a different sense than those doctrines and principles that the Supreme Court of the United States has “fashioned”, in the absence of explicit congressional direction, under the mandate of §301 as construed in Textile Workers Union v. Lincoln Mills, supra note 8. E.g., John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 84 S. Ct. 909 (1964) (effect of corporate merger on rights under collective agreement); Drake Bakeries, Inc. v. Local 50, Am. Bakery & Confectionery Workers, 370 U. S. 254, 82 S. Ct. 1346 (1962) (effect of union’s breach on employer’s duty to arbitrate) ; Local 174, Teamsters Union v. Lucas Flour Co., 369 U.S. 95, 82 S. Ct. 571 (1962) (implication of no-strike promise); United Steelworkers v. Warrior & Gulf Nav. Co., 363 U.S. 574, 80 S. Ct. 1347 (1960) (criteria of arbitrability); Lewis v. Benedict Coal Corp., 361 U.S. 459, 80 S. Ct. 489 (1960) (effect of union’s breach on rights of third-party obligee).
In such eases, the policy articulated by the Supreme Court binds states as well. But the federal policy against injunctions has a different origin. As Sinclair Ref. Co. v. Atkinson makes very clear, 370 U.S. at 201-02, 215, 82 S. Ct. at 1332, 1339, it was based on an explicit congressional decision, made 15 years prior to the enactment of §301, and deliberately not abandoned at the time of that enactment. Where such a legislative declaration of policy is in terms addressed to federal courts only, we do not read Lucas Flour as finding in §301 warrant for transcending that limitation and restricting traditional state remedies.


 This view is in accord with our pre-Sinclair decisions in Philadelphia Marine Trade Ass’n v. Int’l Longshoremen’s Ass’n, 382 Pa. 326, 115 A. 2d 733, cert. denied, 350 U.S. 843, 76 S. Ct. 84 (1955), and General Bldg. Contractors’ Ass'n v. Local 542, 370 Pa. 73, 87 A. 2d 250 (1952). McCarroll v. Los Angeles County Dist. Council of Carpenters, 49 Cal. 2d 45, 57-64, 315 P. 2d 322, 330-33 (1957), cert. denied, 355 U.S. 932, 78 S. Ct. 413 (1958), Curtis v. Tozer, 374 S.W. 2d 557, 591-92 (Ct. App. Mo. 1964), R.C.A. v. Local 780, Int’l Alliance of Theatrical Stage Employees, 160 So. 2d 150 (Dist. Ct. App. Fla. 1964), and C. D. Perry & Sons, Inc. v. Robilotto, 39 Misc. 2d 147, 240 N.Y.S. 2d 331 (S. Ct. 1963), are also in accord with " the view • stated herein. See also American, Dredging Co. v. Local 25, Marine Div., Int’l Union of Operating Eng’rs, 338 F. 2d 837 (3d Cir. 1964), cert. denied, 380 U.S. 935, 85 S. Ct. 941 (1965); Charles Dowd Box Co. v. Courtney, 368 U.S. 502, 505 n.2, 82 S. Ct. 519, 521 n.2 (1962).
In holding the provisions of the Norris-LaGuardia Act to he inapplicable to state courts, the court in McCarroll said: “Section 301 of the Labor Management Relations Act does not embody any policy that requires a state court enforcing rights. created by that section to withhold -injunctive relief. The principal purpose of section -301 was to facilitate the enforcement of collective -bargaining- agreements by making unions suable .as" entities in the federal courts, and thereby to remedy the one-sided character of existing. labor' legislation.....We would .give altogether too ironic, a twist to this purpose if we held that the actual effect of the legislation, was to abolish in state courts équitable .remedies that had been available, and leave- an employer .in a worse position in respect to the effective enforcement, of his contract than he was before the enactment of section 301.” 49 Cal. 2d at 63-64, 315 P. 2d at 332.


 Our bolding that the complaint alleges violations of a collective bargaining contract also disposes of appellant’s contention that the Pennsylvania Labor Anti-Injunction Act of June 2, 1937, P. L. 1198, §1 et seq., as amended, 43 P.S. §206a et seq., deprives the court below of jurisdiction of this case. Act of June 2, 1937, P. L. 1198, §4, as amended by Act of June 9, 1939, P. L. 302, §l(a), 43 P.S. §208d(a) ; Philadelphia Marine Trade Ass’n v. Int’l Longshoremen’s Ass’n, 382 Pa. 326, 332, 115 A. 2d 733, 736, cert. denied, 350 U.S. 843, 76 S. Ct. 84 (1955) (Act inapplicable where labor agreement exists).


 See Carey v. Westinghouse Elec. Corp., 375 U.S. 201, 84 S. Ct. 401 (1964) and United Steelworkers v. Westinghouse Elec. Corp., 413 Pa. 358, 196 A. 2d 857 (1964), which hold that state courts have jurisdiction to enforce arbitration provisions contained in collective bargaining agreements.